UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 08/31/16 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate . General AMT-Free Municipal Money Market Fund General Treasury and Agency Money Market Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General AMT-Free Municipal Money Market Fund August 31, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 92.1% Rate (%) Date Amount ($) Value ($) Alabama - 2.5% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.74 9/7/16 5,000,000 a Arizona - 5.1% Phoenix Industrial Development Authority, Facilities Revenue (Southwest Human Development Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 1,070,000 a 1,070,000 Phoenix Industrial Development Authority, MFHR, Refunding (Del Mar Terrace Apartments Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.65 9/7/16 1,000,000 a 1,000,000 Tempe Industrial Development Authority, Revenue (The Centers for Habilitation Project) (LOC; Wells Fargo Bank) 0.72 9/7/16 1,080,000 a 1,080,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.67 9/7/16 7,000,000 a 7,000,000 Colorado - 3.7% Colorado Educational and Cultural Facilities Authority, Revenue (Denver Seminary Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 2,315,000 a 2,315,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 2,010,000 a 2,010,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 1,935,000 a 1,935,000 Jefferson County, Revenue (Rocky Mountain Butterfly Consortium Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 1,135,000 a 1,135,000 Connecticut - 2.6% Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Trust) 0.61 9/7/16 5,055,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 92.1% (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - 2.1% District of Columbia, Revenue (District of Columbia Preparatory Academy Issue) (LOC; M&T Trust) 0.61 9/7/16 4,180,000 a Florida - 5.2% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.72 9/7/16 525,000 a 525,000 Collier County Industrial Development Authority, Revenue (Redlands Christian Migrant Association, Inc. Project) (LOC; Bank of America) 0.77 9/7/16 2,605,000 a 2,605,000 Florida Development Finance Corporation, Enterprise Bond Program IDR (Center Court Properties, LLC Project) (LOC; Branch Banking and Trust Co.) 0.67 9/7/16 1,580,000 a 1,580,000 Hillsborough County, IDR (The Museum of Science & Industry and The Institute for Business & Home Safety Project) (LOC; Branch Banking and Trust Co.) 0.66 9/7/16 810,000 a 810,000 Hillsborough County Industrial Development Authority, Revenue (Independent Day School Project) (LOC; Bank of America) 0.77 9/7/16 1,000,000 a 1,000,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 3,100,000 a 3,100,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 590,000 a 590,000 Georgia - 2.4% Cobb County Development Authority, Revenue (American Heart Association, Inc. Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 540,000 a 540,000 Cobb County Development Authority, Revenue (Dominion Christian High School, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.63 9/7/16 3,610,000 a 3,610,000 Macon-Bibb County Industrial Authority, IDR (I-75 Business Park and Airport South Industrial Park Projects) (LOC; Wells Fargo Bank) 0.67 9/7/16 620,000 a 620,000 Illinois - 4.8% Chicago Heights, Revenue (Chicago Heights Fitness, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.84 9/7/16 200,000 a 200,000 Coupon Maturity Principal Short-Term Investments - 92.1% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 4.8% (continued) Illinois Development Finance Authority, Revenue (American Academy of Dermatology Project) (LOC; JPMorgan Chase Bank) 0.69 9/7/16 2,500,000 a 2,500,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.69 9/7/16 1,800,000 a 1,800,000 Illinois Finance Authority, Revenue (Cristo Rey Jesuit High School Project) (LOC; JPMorgan Chase Bank) 0.78 9/7/16 5,000,000 a 5,000,000 Indiana - 10.2% Huntington, EDR, Refunding (Huntington University Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 800,000 a 800,000 Indiana Development Finance Authority, EDR (Goodwill Industries of Michiana, Inc. Project) (LOC; PNC Bank NA) 0.61 9/7/16 5,425,000 a 5,425,000 Indiana Development Finance Authority, Educational Facilities Revenue (Brebeuf Preparatory School Project) (LOC; JPMorgan Chase Bank) 0.69 9/7/16 3,500,000 a 3,500,000 Indiana Finance Authority, EDR (Goodwill Industries of Central Indiana, Inc. Project) (LOC; JPMorgan Chase Bank) 0.64 9/7/16 3,600,000 a 3,600,000 Indiana Finance Authority, Educational Facilities Revenue (Lutheran Child and Family Services Project) (LOC; PNC Bank NA) 0.61 9/7/16 2,430,000 a 2,430,000 Indiana Finance Authority, Educational Facilities Revenue (Lutheran Child and Family Services Project) (LOC; PNC Bank NA) 0.61 9/7/16 3,665,000 a 3,665,000 Indiana Health Facility Financing Authority, Revenue, Refunding (Pathfinder Services, Inc. Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 725,000 a 725,000 Iowa - 1.2% Woodbury County, Educational Facility Revenue (Siouxland Medical Education Foundation, Inc. Project) (LOC; U.S. Bank NA) 0.67 9/7/16 2,375,000 a Kentucky - .7% Lexington-Fayette Urban County Government, Industrial Building Revenue (Community Action Council Project) (LOC; PNC Bank NA) 0.62 9/7/16 1,345,000 a Louisiana - 1.9% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.60 9/1/16 3,800,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 92.1% (continued) Rate (%) Date Amount ($) Value ($) Maryland - 7.4% Bel Air, EDR (Harford Day School Facility) (LOC; Branch Banking and Trust Co.) 0.66 9/7/16 3,605,000 a 3,605,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.77 9/7/16 5,310,000 a 5,310,000 Maryland Economic Development Corporation, EDR (Maryland Science Center Project) (LOC; Bank of America) 0.68 9/7/16 3,760,000 a 3,760,000 Montgomery County, EDR (American Gastroenterological Association Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 2,000,000 a 2,000,000 Minnesota - 1.4% Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 1,340,000 a 1,340,000 Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.90 9/7/16 1,500,000 a 1,500,000 Missouri - 4.5% Kirkwood Industrial Development Authority, Revenue (Concordia Lutheran Church Community Recreational Facilities Project) (LOC; Bank of America) 0.78 9/7/16 1,540,000 a 1,540,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis Priory School Project) (LOC; U.S. Bank NA) 0.65 9/7/16 1,400,000 a 1,400,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.60 9/7/16 4,535,000 a 4,535,000 Saint Louis Parking Commission Finance Corporation, Parking Revenue (Cupples Garage Project) (LOC; Bank of America) 0.75 9/7/16 1,340,000 a 1,340,000 New Hampshire - 4.8% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; State Street Bank and Trust Co.) 0.59 9/1/16 9,500,000 a Coupon Maturity Principal Short-Term Investments - 92.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 2.0% New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.59 9/1/16 4,000,000 a North Carolina - 2.4% North Carolina Capital Facilities Finance Agency, Revenue (North Carolina Aquarium Society Project) (LOC; Bank of America) 0.68 9/7/16 2,000,000 a 2,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (Lower Cape Fear Hospice, Inc.) (LOC; Branch Banking and Trust Co.) 0.66 9/7/16 2,660,000 a 2,660,000 Ohio - 4.0% Hamilton County, EDR (Cincinnati Symphony Orchestra Project) (LOC; PNC Bank NA) 0.61 9/7/16 175,000 a 175,000 Salem, Civic Facility Revenue (Community Center, Inc. Project) (LOC; PNC Bank NA) 0.61 9/7/16 2,765,000 a 2,765,000 Stark County Port Authority, Revenue (Canton Country Day School Project) (LOC; PNC Bank NA) 0.70 9/7/16 685,000 a 685,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.66 9/7/16 2,340,000 a 2,340,000 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/8/16 2,000,000 2,000,361 Pennsylvania - 2.6% Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.82 9/7/16 300,000 a 300,000 Northampton County Industrial Development Authority, Revenue (Moravian Academy) (LOC; Wells Fargo Bank) 0.72 9/7/16 450,000 a 450,000 Pennsylvania Economic Development Financing Authority, EDR (Montessori Academy of Chambersburg, Inc. Project) (LOC; PNC Bank NA) 0.72 9/7/16 1,200,000 a 1,200,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.70 9/7/16 800,000 a 800,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.66 9/7/16 2,460,000 a 2,460,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 92.1% (continued) Rate (%) Date Amount ($) Value ($) Tennessee - .6% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.63 9/7/16 1,200,000 a Texas - 5.0% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.64 9/7/16 5,000,000 a 5,000,000 Houston, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.75 9/8/16 2,000,000 2,000,000 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.68 9/7/16 2,400,000 a 2,400,000 Splendora Higher Education Facilities Corporation, Revenue (Fellowship Christian Academy Project) (LOC; Bank of America) 0.79 9/7/16 600,000 a 600,000 Utah - .5% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.67 9/7/16 675,000 a 675,000 Salt Lake County, Training Facilities Revenue (Community Foundation for the Disabled, Inc. Project) (LOC; Wells Fargo Bank) 0.72 9/7/16 400,000 a 400,000 Vermont - 3.8% Vermont Economic Development Authority, Mortgage Revenue (Wake Robin Corporation Project) (LOC; M&T Bank) 0.61 9/7/16 7,500,000 a Virginia - 2.7% Fairfax County Industrial Development Authority, Revenue (Fairfax Hospital System, Inc.) (LOC; Northern Trust Company) 0.68 9/7/16 2,800,000 a 2,800,000 Fairfax County Industrial Develpoment Authority, Revenue (Fairfax Hospital System, Inc.) (LOC; Northern Trust Company) 0.68 9/7/16 2,500,000 a 2,500,000 Washington - 4.9% Washington Housing Finance Commission, MFMR (Nikkei Concerns Project) (LOC; U.S. Bank NA) 0.70 9/7/16 1,480,000 a 1,480,000 Coupon Maturity Principal Short-Term Investments - 92.1% (continued) Rate (%) Date Amount ($) Value ($) Washington - 4.9% (continued) Washington Housing Finance Commission, Multifamily Revenue, Refunding (Pioneer Human Services Project) (LOC; U.S. Bank NA) 0.68 9/7/16 1,585,000 a 1,585,000 Washington Housing Finance Commission, Multifamily Revenue, Refunding (Pioneer Human Services Project) (LOC; U.S. Bank NA) 0.68 9/7/16 3,855,000 a 3,855,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.78 9/7/16 1,250,000 a 1,250,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Pioneer Human Services Projects) (LOC; U.S. Bank NA) 0.68 9/7/16 890,000 a 890,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 745,000 a 745,000 Wisconsin - 3.1% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.67 9/7/16 3,250,000 a 3,250,000 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.69 9/7/16 1,975,000 a 1,975,000 Wisconsin Health and Educational Facilities Authority, Revenue (Sinsinawa Nursing, Inc. Project) (LOC; JPMorgan Chase Bank) 0.69 9/7/16 910,000 a 910,000 Total Investments (cost $182,605,361) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at August 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS General AMT-Free Municipal Money Market Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 182,605,361 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS General Treasury & Agency Money Market Fund August 31, 2016 (Unaudited) Annualized Yield on Date of Principal U.S. Treasury Bills - 32.0% Purchase (%) Amount ($) Value ($) 10/6/16 0.21 50,000,000 49,990,035 10/20/16 0.35 40,000,000 39,981,216 Total U.S. Treasury Bills (cost $89,971,251) U.S. Treasury Floating Rate Notes - 17.8% 9/1/16 0.51 5,000,000 a 5,001,424 9/1/16 0.60 45,000,000 a 45,007,134 Total U.S. Treasury Floating Rate Notes (cost $50,008,558) U.S. Treasury Notes - 14.2% 9/30/16 (cost $40,010,873) 0.64 40,000,000 Repurchase Agreements - 35.9% Credit Agricole CIB 0.31 41,000,000 41,000,000 dated 8/31/16, due 9/1/16 in the amount of $41,000,353 (fully collateralized by $38,074,204 U.S. Treasuries (including strips), 0%- 8.50%, due 11/25/16-8/15/45, value $41,820,000) HSBC USA Inc. 0.29 10,000,000 10,000,000 dated 8/31/16, due 9/1/16 in the amount of $10,000,081 (fully collateralized by $10,155,000 U.S. Treasuries (including strips), 1.63%, due 2/15/26, value $10,202,550) JPMorgan Chase & Co. 0.33 50,000,000 50,000,000 dated 8/31/16, due 9/1/16 in the amount of $50,000,458 (fully collateralized by $43,450,000 U.S. Treasuries (including strips), 3%, due 11/15/45, value $51,005,277) Total Repurchase Agreements (cost $101,000,000) Total Investments (cost $280,990,682) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. STATEMENT OF INVESTMENTS General Treasury & Agency Money Market Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 280,990,682 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 By: /s/ James Windels James Windels Treasurer Date: October 14, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
